El Juez Asociad o Sr. Alore y,
emitió la opinión del tribunal.
Margarita Vicens, viuda de Rafael Cruz, promovió en el Tribunal de Distrito de Ponce un procedimiento sobre admi-nistración judicial de los bienes dejados por su difunto con-sorte alegando entre otras cosas, que la muerte de éste había ocurrido en Guániea donde tuvo su último domicilio y residen-cia. Posteriormente, Rafael Cruz Santiago o Mora, uno de ios hijos del primer matrimonio del finado, pidió a dicho tribunal que se declarase incompetente para conocer de esas dili-gencias y las trasladase al Tribunal de Distrito de Mayagüez, fundado en que si bien su padre había fallecido en Guániea, *193era vecino de Lajas donde siempre tnvo su domicilio y tam-bién porque la viuda promovente de las diligencias babía acudido con anterioridad al Tribunal de Distrito de Mayagüez, del que obtuvo el nombramiento de un defensor para su hijo menor de edad y el de un tutor para otros hijos naturales reco-nocidos del causante.
Celebrada la vista y pruebas de esa petición el Tribunal de Distrito de Ponce dictó resolución en la que, estimando-satisfactoriamente probado que Guánica fué el último domici-lio y residencia del finado Eafael Cruz y que allí dejó bienes, de alguna consideración, declaró que era competente para conocer del asunto y negó el traslado interesado. La apela-ción interpuesta contra esta resolución es la que motiva el pre-sente recurso.
Dos son los motivos de error que contra ella se alegan, a saber: que el tribunal inferior carece en absoluto de juris-dicción porque el último domicilio del finado fué dentro del distrito de Mayagüez y que aunque ambos tribunales tuvieran jurisdicción concurrente, el de Mayagüez babía adquirido ya jurisdicción por baber acudido a él la viuda con las peticiones para nombramiento de defensor y de tutor.
Eespecto al primer motivo, habiendo resuelto el juez inferior la contradicción de la prueba sobre ese extremo en el sentido de que el último domicilio de Eafael Cruz fué el de Guánica, bemos de dar por cierto ese beebo. Por tanto, como el artículo 23 de la Ley de Procedimientos Legales Especiales confiere jurisdicción para conocer de la administración judicial de los bienes de un finado al tribunal de distrito de su última residencia o al en que radiquen sus bienes, tenía jurisdicción el de Ponce porque habiendo sido la última residencia del finado en Guánica dentro de su demarcación judicial, a él se presentó la solicitud.
En cuanto al segundo motivo del recurso, las peticiones de Margarita Yicens al Tribunal de Distrito de Mayagüez para que nombrase defensor judicial a su hijo menor de edad y un tutor para los hijos naturales que babía reconocido su cón-*194yuge, no iniciaron el juicio de ab-intestato porque tales peti-ciones no llevan como necesaria consecuencia la administra-ción judicial, la que comienza con la petición que de ella se hace y de la cual se derivan los demás trámites marcados por la ley basta su conclusión. Así, pues, las únicas diligencias de esa naturaleza son las que lian motivado esta apelación, iniciadas ante tribunal que tenía jurisdicción.
La resolución apelada debe ser confirmada.
Confirmada. .
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.